Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 8/11/2021. 
Claims 1-20 are pending in the application.
The information disclosure statement filed on 8/11/2021 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11119759.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1-20 anticipate the instant claims 1-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	While Owhadi-Kareshk et al. teach predicting merge conflicts in collaborative code development system using a machine learning based conflict predictor;  Ghiotto et al. teach automated analysis for characterizing merge conflicts in terms of number of chunks, size and language constructs involved and classifying the manual resolution strategies to address the conflicts and analyzing the relationships between the characteristics of the conflicts and chosen resolution, Ziegler teaches resolving merge conflicts by predicting potential merge conflicts between branches in advance by using machine learning to learn properties and features of a branch that are likely to indicate possible conflicts; US 20190108001 teaches identifying and correcting code errors using machine learning reducing manual solution; and US 20200349133 teaches automated log-based remediation to determine the occurrence of code errors, US20210056007 teaches self-correcting dependent software upgrades by identifying code modifications and based on a machine learning model, a code fix for the code segment is retrieved and merge the updated code segment with the dependent source code; and US20200097387 teaches a code dependency influenced bug localization and applying a learning process to the source code changes based on a code dependency among the source code changes and extracting a training set by reviewing a history of resolved issues, ultimately, the prior arts of record, taken alone or in combination, do not teach at least: …15  15merge the first code branch and the second code branch into an integrated code, wherein merging the first code branch and the second code branch into the integrated code comprises: identifying a first conflict between the first code branch and the second code branch, the first conflict indicating that a first code block 20of the first code branch is inconsistent with a first code block of the second code branch; applying the machine learning model to the first conflict, the machine learning model configured to determine a resolution for the first conflict based in part on a set of requirements for the code development 25project; in response to applying the machine learning model to the first conflict, applying the resolution for the first conflict to the integrated code; and 30store the integrated code in the first database., as similarly recited in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/               Primary Examiner, Art Unit 2193